Citation Nr: 0418874	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  97-29 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic headaches.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to November 
1987; and from January 1991 to September 1991.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which in pertinent part, granted service 
connection for post-traumatic headaches and assigned a 10 
percent rating.
The veteran appealed for the assignment of a higher rating.

During the course of this appeal, the RO increased the rating 
for the veteran's post-traumatic headaches to 30 percent, 
effective March 22, 1993 (the date of receipt of the original 
claim for service connection).  See Supplemental Statement of 
the Case issued in December 2003.  However, because the 
increase in the evaluation does not represent the maximum 
rating available for the disability, the veteran's claim for 
the assignment of an initial rating in excess of 30 percent 
for post-traumatic headaches remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that this case involves the veteran's 
appeal of the initial assignment of a disability rating for 
post-traumatic headaches.  In Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Accordingly, the 
Board's appellate consideration will include whether a staged 
rating is appropriate.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claim.  

2.  The veteran's service-connected post-traumatic headaches 
occur approximately three times per week, from 40 to 120 
minutes in duration; the medical evidence does not show very 
frequent, completely prostrating and prolonged attacks of 
headaches that are productive of severe economic 
inadaptability at any time since the veteran filed his 
original claim in March 1993.  


CONCLUSION OF LAW

The criteria for the assignment an initial rating in excess 
of 30 percent for post-traumatic headaches have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.20, 4.124a, Diagnostic Codes 8045,  
8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 1997 rating decision; the June 
1997 Statement of the Case; the November 1999, June 2000, and 
December 2003 Supplemental Statements of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for a higher initial rating for post-traumatic 
headaches, and complied with VA's notification requirements.  
The Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated June 1998, March 1999, May 2001, 
October 2002, February 2003, June 2003, and June 2004 
informed him of the types of evidence that would substantiate 
his claim, that he could obtain and submit private evidence 
in support of his claim, and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
February 1997, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  In Pelegrini II, the Court made it clear that where, 
as in this case, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice complying with section 5103(a); § 3.159(b)(1).  That 
is, there is no nullification or voiding requirement in such 
cases.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

Here, the Board finds that VCAA was not in existence at the 
time of the February 1997 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
claim.  In the VCAA letters noted above, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  In a June 2004 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by June 1998, March 1999, May 2001, October 2002, 
February 2003, June 2003, and June 2004 letters and asked him 
to identify all medical providers who treated him for post-
traumatic headaches.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran underwent VA examinations in 
May 1996, July 1998, and January 2003.  These examinations 
provided sufficient findings upon which to rate the 
disability at issue.  There is adequate medical evidence to 
make a decision on the claim.  There is no duty to provide 
another examination or medical opinion.  Id.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Background

The veteran is service connected for post-traumatic headaches 
that began approximately six months after his September 1991 
discharge from service.  

The veteran underwent a VA medical examination in October 
1994.  He reported having been exposed to a grenade blast 
while in service, that caused him to lose consciousness.  He 
complained of headaches with throbbing pain in the right 
frontal region.  The headaches recur two to three times per 
week, last from 40 to 60 minutes, and are somewhat relieved 
by Aspirin and Tylenol.  The clinician diagnosed the veteran 
with mild migrainoid headaches, possibly post-traumatic in 
origin.

The veteran underwent a VA medical examination in May 1996.  
He complained of two types of headaches.  The first type was 
recurrent bitemporal headaches that last 45 to 120 minutes.  
There was no associated nausea or vomiting, but he did have 
some photophobia.  The veteran had not sought treatment for 
these headaches.  The second type of headache was severe 
sudden midline headaches that are located at the top of his 
head and radiate forward to the front.  They last a few 
minutes and then go away.  The clinician diagnosed two types 
of headaches that are distinctly different and whose etiology 
is unclear.  

Upon a VA examination in July 1998, the veteran stated that 
he works as a radiology technologist at Kaiser Hospital.  He 
complained that his headaches have gotten progressively worse 
over the years.  He reported intolerable pain three to four 
times per week, each headache lasting 45 to 60 minutes.  He 
stated that he has had to take off work once or twice a 
month, for the past six months.  Aggravating factors include 
bright light, exercise, and loud noise.  Alleviating factors 
include lying down in a dark, quiet room.  Neither Percoset 
nor Tylox seem to alleviate the pain.  The clinician 
diagnosed him with migraine headaches.  

In March 1999, the RO sent the veteran a letter in which it 
requested sick leave records reflecting the time he had to 
take off of work due to his post-traumatic headaches.  The 
veteran failed to respond.  

The veteran underwent another VA examination in January 2003.  
He reported that he works as an x-ray technician and is 
approaching the completion of his training in nursing school.  
He once again complained of headaches, but stated that they 
were worse during the two years immediately following 
separation from service.  At that time, they occurred 3 to 5 
times per week.  He currently reports experiencing 
approximately three headaches per week.  They occur in the 
frontal and left temporal locations and begin as a dull pain.  
After approximately ten minutes, they become a throbbing ache 
that lasts for a maximum of 90 minutes.  The clinician 
diagnosed post-traumatic migraines that are severely 
incapacitating for the duration of their occurrence.

Laws and Regulations

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).
The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

The claim for a higher rating for post-traumatic headaches is 
an initial rating case, on the granting of service 
connection, and thus the Board has to consider whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code (DC) 8045 evaluates brain disease due to 
trauma.  Under this Diagnostic Code, a 10 percent evaluation, 
and no more, is assignable under DC 9304 for purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma.  See 38 
C.F.R. § 4.124a, DC 8045 (2002).  This 10 percent evaluation 
will not be combined with any other evaluation for a 
disability due to brain trauma.  An evaluation in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 is not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2003).

The veteran's headaches are rated by analogy to 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Pursuant to that code, a 10 
percent rating is warranted for migraine headaches when the 
veteran experiences characteristic prostrating attacks 
averaging one in two months over the last several months; a 
30 percent rating is warranted when the veteran experiences 
characteristic prostrating attacks occurring on average once 
a month over the last several months; a 50 percent rating is 
warranted when the veteran experiences very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

Analysis

The Board notes at the outset that an evaluation in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 is not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  There 
is no such diagnosis and it is not contended otherwise.  The 
veteran's post-traumatic headaches have been properly rated 
by analogy to migraine headaches, which has allowed for the 
current 30 percent rating.  The next highest rating of 50 
percent is only warranted if there is medical evidence of 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The veteran has contended that he began experiencing 
headaches approximately six months after his discharge from 
service.  He stated at his May 1996 examination that he had 
not sought any treatment for these headaches.  Over the 
course of four VA examinations, he has reported having had 
headaches approximately two to five times per week, lasting 
from 40 to 120 minutes.  He has also stated that he has had 
to miss one or two days of work per month, as a result of the 
severe pain he experiences.  The RO has requested that the 
veteran submit leave requests documenting his time absent 
from work.  He has failed to do so.  

The Board finds that headaches lasting from 40 to 120 minutes 
do not constitute "prolonged" attacks as defined by the 
Rating Schedule.  Furthermore, there is no evidence that the 
post-traumatic headaches produce severe economic 
inadaptability.  The record indicates that the veteran works 
as an X-ray technician and is about to complete his nursing 
school training.  

In sum, the medical evidence shows that the veteran's 
service-connected post-traumatic headaches occur 
approximately three times per week, from 40 to 120 minutes in 
duration; it does not reveal very frequent, completely 
prostrating and prolonged attacks of headaches that are 
productive of severe economic inadaptability at any time 
since March 1993.  Accordingly, the assignment of an initial 
rating in excess of 30 percent is not warranted.  38 U.S.C.A. 
§ 1155; 8 C.F.R. §§ 4.20, 4.124a, Diagnostic Codes 8045, 8100 
(2003).  

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence 
shows no distinct periods of time, since service connection 
became effective in March 1993, during which the veteran's 
post-traumatic headaches have been more than 30 percent 
disabling, and thus higher staged ratings are not indicated.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected headaches.  The governing norm in such 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board finds no evidence in the claims 
file of frequent periods of hospitalization for headaches.  
There is also no evidence of marked interference with 
employment.  The veteran was requested to submit evidence to 
show that his job performance is hindered by his headaches 
but he failed to do so.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
 
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for the assignment of an initial rating in excess of 30 
percent for post-traumatic headaches must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

An initial rating in excess of 30 percent for post-traumatic 
headaches is not warranted.  



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



